Citation Nr: 0921257	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  04-01 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder as secondary to the service-connected right knee 
disorder, and if so whether the claim should be granted. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) from November 2001 to September 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran had active military service from September 1974 
to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that reopened the Veteran's previously-
denied left knee claim and denied service connection on the 
merits.   The same rating decision denied entitlement to a 
TDIU.

The Veteran and his wife testified before the Board in a 
videoconference hearing from the RO in September 2004.  The 
Veteran also testified before the Board in a hearing at the 
RO in March 2009.  Transcripts of those hearings are 
associated with the claims file.

The Board remanded the case for further development in 
December 2005.

The Board's decision on the Veteran's petition to reopen the 
previously-denied claim is set forth below.  The issue of 
entitlement to service connection for left knee disorder on 
the merits is addressed in the remand section that follows 
the order.  Adjudication of the issue of entitlement to a 
TDIU from November 2001 to September 2005 is deferred pending 
resolution of the issue being remanded.


FINDINGS OF FACT

1.  The RO denied service connection for left knee disorder 
in a rating decision issued in April 2002.  The Veteran did 
not appeal.

2.  Evidence received since April 2002 is neither cumulative 
nor redundant, presents information that tends to 
substantiate the Veteran's claim, and tends to raise a 
reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The RO rating decision in April 2002 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1100 
(2008).

2.  Evidence received since April 2002 is new and material 
for the purpose of reopening the claim of service connection 
for a left knee disorder, to include as secondary to the 
service-connected right knee disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board points out, with respect to the Veteran's petition 
to reopen the claim for service connection for a left knee 
disorder, VCAA expressly provides that nothing in the Act 
"shall be construed to require [VA] to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title."  38 U.S.C. § 5103A(f).  

However, considering the duties imposed by VCAA and its 
implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran's petition to reopen his claim, the 
Board finds that any failure on VA's part in not completely 
fulfilling the VCAA notice requirements is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
 
Under these circumstances, the Board finds that there is no 
prejudice to the Veteran in proceeding, at this juncture, 
with an appellate decision as to the petition to reopen a 
previously-denied claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  

The Veteran submitted a claim for service connection for a 
left knee disorder in December 2001.  The RO issued a rating 
decision in April 2002 that denied service connection for a 
left knee condition as secondary to the service-connected 
disability of right chondromalacia patella, based on the RO's 
finding that there was no evidence of complaint of or 
treatment for the left knee during service and no objective 
medical evidence relating the current disorder to the 
Veteran's period of service or to his service-connected right 
knee disability.

The Veteran was notified of the denial by a letter in May 
2002 but he did not appeal.  Accordingly, that rating 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§  20.302, 20.1100.  

The Veteran applied to reopen his claim of service connection 
for left knee disorder in September 2002.  
 
Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence of record at the time of the April 2002 rating 
decision included the following: service treatment records 
(STR); VA examinations dated in September 1994 (showing no 
left knee complaint) and February 2000 (showing complaint of 
left knee pain but no diagnosis); outpatient treatment 
records from Memphis VA Medical Center (VAMC) dated from 
October 2000 to November 2001 (showing diagnosis of arthritis 
with probable degenerative tear of menisci and chondromalacia 
patellae).  

The evidence associated with the file since the April 2002 
rating decision includes an October 2002 VA examination 
report in which the examiner diagnosed status post traumatic 
injury to both knees in the Navy, with significant morbidity.  
There is also a March 2003 VA examination report by a 
different examiner stating an opinion that the Veteran's left 
knee symptoms/injury probably originated at his original 
injury, although he could not say that the left knee symptoms 
were caused by the right knee injury or surgeries.

The Board finds the examination reports above are "new" in 
that they were not before the RO in April 2002.  Further, the 
examination reports are medical evidence of a possible direct 
relationship between military service and the claimed left 
knee disorder.  This is an element of service connection that 
was specifically cited as lacking in the previous denial in 
April 2002.  The reports are therefore "material" in that 
they relate to an unestablished fact necessary to support the 
claim.

The Board accordingly finds that new and material evidence 
has been submitted to reopen the previously-denied claim of 
service connection for left knee disorder, to include as 
secondary to the service-connected right knee disability.


ORDER

As new and material evidence to reopen the claim of service 
connection for a left knee disability has been received, the 
appeal to this extent is allowed subject to further 
development as discussed hereinbelow.  
REMAND

Given the favorable action in reopening the Veteran's claim 
of service connection for left knee disorder, to include as 
secondary to the service-connected right knee disability, the 
Board finds the Veteran should be afforded a VA examination 
in order to ascertain the likely etiology of the claimed left 
knee disorder.  The Veteran also should be afforded an 
opportunity to submit evidence in support of the claim.  

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to 
request that he provide information 
referable to any previously unobtained 
records dealing with treatment for the 
claimed left knee disorder that are not 
already of record.  Based on his 
response, the RO should attempt to obtain 
copies of clinical records from any 
identified treatment source.  

2.  The RO then should schedule the 
Veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed left knee disorder.  All 
indicated studies must be performed.  The 
examiner should elicit from the Veteran 
and record a complete clinical history 
referable to the condition.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

Based on his/her review of the case and 
examination of the Veteran, the examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., 
probability of 50 percent) that the 
Veteran has a current left knee 
disability that is due to accident or 
injury in service, or alternatively is 
due to or aggravated by the service-
connected right knee disability.  

If the examiner concludes the left knee 
disorder is aggravated by the right knee, 
but not proximally caused by the right 
knee, the examiner should establish both 
the baseline severity of the left knee 
disorder (prior to onset of aggravation) 
and the current level of severity under 
the Schedule for Rating Disabilities of 
the Knee (38 C.F.R. § 4.71a, Diagnostic 
Codes 5256 to 5263) and determine the 
extent of aggravation by deducting the 
baseline level of severity, as well as 
any increase in severity due to the 
natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(b).

The rationale for all opinions must be 
set forth in writing.  

3.  Following completion of all indicated 
development, the RO should undertake to 
review the Veteran's claim, to include 
entitlement to TDIU from November 2001 to 
September 2005, in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, then the 
RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case and an opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The Veteran has 
the right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


	
        ______________________  		
	________________________		MICHAEL D. LYON		       
	       MICHELLE KANE
	  Veterans Law Judge			       Veterans Law Judge
         Board of Veterans' Appeals                            
Board of Veterans' Appeals



______________________
WAYNE M. BRAEUER
Veterans Law Judge
Board of Veterans' Appeals


	


 Department of Veterans Affairs


